PD-0077-15
         FILED IN
                                                              COURT OF CRIMINALAPPEALS
COURT OF CRIMINALAPPEALS                                                     AUSTIN, TEXAS
                                                              Transmitted 6/3/2015 5:23:46 PM
         June 4, 2015                                           Accepted 6/4/2015 8:06:49 AM
                                                                              ABEL ACOSTA
   ABEL ACOSTA, CLERK                No. PD-0077-15                                 CLERK


                           IN THE COURT OF CRIMINAL APPEALS


                                OF THE STATE OF TEXAS



    STEVEN COLE,                                                   Appellant

    V.


    STATE OF TEXAS,                                                 Appellee




                                 Appeal from Gregg County



                                        *****




                        STATE'S REQUEST FOR ORAL ARGUMENT

                                        *****




                                     Lisa C. McMinn
                                 State Prosecuting Attorney
                                   Barl.D.No. 13803300



                                     P.O.Box 13046
                                    Austin, Texas 78711
                                 information@spa.texas.gov
                                  512/463-1660 (Telephone)
                                     512/463-5724 (Fax)
                                 No. PD-0077-15


                   IN THE COURT OF CRIMINAL APPEALS


                           OF THE STATE OF TEXAS



STEVEN COLE,                                                              Appellant

V.


STATE OF TEXAS,                                                            Appellee

                                    *****




                STATE'S REQUEST FOR ORAL ARGUMENT

                                    *****




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State requests oral argument in this case and would show the Court the

following:

      Tex. R. App. P. 75.2 states, "If a case is not designated for oral argument but

counsel desires oral argument, counsel may-within 30 days of the date of the clerk's

notice-petition the Court to allow oral argument. This petition must contain specific

reasons why oral argument is desired."

      The State'spetitionfor discretionary review was accepted for filing onFebruary

20, 2015. The State did not originally request oral argument but now believes it is

necessary. It's Brief on the Merits is being filed contemporaneouslywith this motion,
and it also requests oral argument.

      Oral argument is necessary because this case involves the same issue as State

v. Villarreal, _S.W.3d_No. PD-0306-14 (Tex. Crim. App. 2014) (reh'g granted).

The petition in this case was filed before rehearing was granted in Villarreal. In

addition, this case presents a ground that this Court has not previously granted-the

applicability ofTex. Code Crim. Proc. art. 38.23 to this issue. For these reasons, oral

argument would be helpful both in this case and for the Court's reconsideration of

Villarreal.


      WHEREFORE, the State prays that this Court grant its request for oral

argument.




                                              Respectfully submitted,



                                              Isi Lisa C. McMinn
                                               Lisa C. McMinn
                                              State Prosecuting Attorney
                                              Barl.D. No. 13803300


                                              P.O. Box 13046
                                              Austin, Texas 78701
                                              information@spa.texas.gov
                                              512/463-1660 (Telephone)
                                              512-463-5724 (Fax)
                         CERTIFICATE OF SERVICE


      A copy of the foregoing State's Request for Oral Argument has been e-served

or e-mailed on this the 3rd day of June, 2015 to:

Zan Colson Brown
Assistant District Attorney
101 East Methvin, Suite 333
Longview, Texas, 75601
zan.brown@co.gregg.tx.us

Ebb Mobley
P.O. Box 2309
Longview, Texas 75606
ebbmob^aol .com




                                              Isl Lisa C. McMinn
                                              Lisa C. McMinn
                                              State Prosecuting Attorney